Citation Nr: 1812379	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability evaluation greater than 40 percent prior to December 17, 2013 and greater than 50 percent from December 17, 2013 for ankylosing spondylitis with degenerative disc disease and spondylolisthesis.

2.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided a VA examination for his ankylosing spondylitis and lumbar arthropathy in June 2016.  Upon examination, range of motion testing of the Veteran's lumbar spine revealed forward flexion to 60 degrees with pain at 60 degrees, extension to 20 degrees with pain at 20 degrees, right and left lateral rotation to 25 degrees with pain at 25 degrees and right and left lateral flexion to 20 with pain at 20 degrees.  Notably, the examiner documented functional impairment of the thoracolumbar spine manifested by carefully bending and stooping, limited yard work and inability to walk more than 100 yards without rest. 

With regard to range of motion testing conducted during the June 2016 VA examination for the Veteran's lumbar spine, in Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016), the Court of Appeals for Veterans Claims (Court) noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it is unclear as to whether the June 2016 VA examiner performed both active and passive range of motion testing of the Veteran's lumbar spine.  Although range of motion testing was taken on the Veteran's lumbar spine as discussed above, the examiner did not specify whether such testing was taken during active or passive motion.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination of the Veteran's lumbar spine is warranted.

The issue of TDIU must be remanded because the resolution of the lumbar spine claim, if it is favorable to the Veteran, could potentially influence the question of whether he is eligible for TDIU.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records of the Veteran and associate them with the claims file.

2.  Schedule the Veteran for the appropriate VA examination(s) to assess the manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner is also asked to elicit a history from the Veteran regarding the highest level of education reached, any specialized work training, and his work history.  Then, the examiner is asked to provide an assessment of the functional and occupational impairment associated with the Veteran's service-connected degenerative disc disease of the lumbar spine. 

3.  Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




